FTLED

UNITED STATES DISTRICT COURT  2 3 

FOR THE DISTRICT OF COLUMBIA Clark. us. District 8. Bankruptcy

Courts for the District of Columbla
CHRISTINA BROWN, )
)
Plaintiff, )
)

v. ) Civil Action No. /¢' / 7 W
)
MICHAEL DOUGLAS, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis, her pro se civil complaint, and her motion for a temporary restraining order.
The Court will grant the application, deny the motion for injunctive relief, and dismiss the

complaint.

The plaintiff explains that she, the defendant, and Talia Suarez are roommates. See Pl.’s
Mot. for Temp. Restraining Order. The plaintiff alleges that the defendant “has been abusive and
physical in the past,” and that a “domestic violence dispute with his girlfriend Talia Suarez”
occurred recently at their home. Comp]. at 1. She further alleges that “police were involved” in
an incident on October 7, 2014, she since has “received threatening text messages from [the
defendant] and several of his friends.” Id. She fears for her safety, see id., and requests a
temporary restraining order, id. at 2. The plaintiff also seeks injunctive relief in order to prevent

the roommates’ eviction set for October 15, 2014. See Pl.’s Mot. for Temp. Restraining Order.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § 1332(a). Plaintiff 3 claim neither
presents a federal question nor involves parties who reside in different states. Accordingly, the

complaint will be dismissed for lack of subject matter jurisdiction.

An Order consistent with this Memorandum Opinion is issued separately.

5 3

United States District Judge

DATE: \O\ZDl UW/